Case 3:20-cr-00004-DPJ-FKB Document 10 Filed 01/28/20 Page 1 of 1

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPT|

FILED

JAN 28 2020

IN THE UNITED STATES DISTRICT COURT SURO

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI ay eens ON cPuTY
NORTHERN DIVISION
UNITED STATES OF AMERICA
v. CRIMINAL NO. 3:20-cr-04-DPJ-FKB

JAMES NELSON PEEPLES, JR.
a/k/a James N. Peeples, Jr.

a/k/a James Nelson Peebles, Jr.
a/k/a James N. Peebles, Jr.
a/k/a “P James”

GOVERNMENT?’S MOTION TO UNSEAL

COMES NOW the United States of America, hereinafter “the Government”, requesting

that the above styled matter be unsealed and represents the following:

Revealing the existence of the indictment at this time would not jeopardize law

enforcement agents and would assist in the prosecution of the case.

WHEREFORE, the Government requests that the Court UNSEAL the above styled matter.

RESPECTFULLY SUBMITTED, this the 28th day of January, 2020.

D. MICHAEL HURST, JR.
United States Attorney

gn f f G 7 : AL
By; ( (lacks &. Kitleewe

 

CHARLES W. KIRKHAM

501 East Court Street, Suite 4.430
Jackson, MS 39201

Telephone: (601) 965-4480

Fax: (601) 965-4409
Mississippi Bar No. 102022
Email: chet.kirkham@usdoj.gov

 
